Citation Nr: 1028563	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-24 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1962 to 
August 1965.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in June 2010.  
A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

Left knee osteoarthritis is etiologically related to the 
Veteran's active service.


CONCLUSION OF LAW

Left knee osteoarthritis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to establish the Veteran's 
claim of entitlement to service connection for left knee 
osteoarthritis.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 
C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's service treatment records (STRs) shows 
that the Veteran first complained of left knee pain in March 
1963.  He reported that his left knee had been bothering him for 
approximately one week and he was diagnosed with a pulled muscle.  
In March 1964, the Veteran again complained of left knee pain and 
stiffness.  X-rays taken of his left knee at that time were 
negative for any boney or joint pathology.  The Veteran was 
diagnosed with bilateral chondromalacia patellae, symptomatic on 
the left, in April 1964.  At that time the Veteran was given an 
injection of Decadron and Xylocaine for treatment.  The Veteran 
returned to the clinic one week later and it was noted that he 
had not experienced any relief of his symptoms.  He was given a 
second round of Decadron and Xylocaine injections at that time.  
At his June 1965 separation examination, the Veteran was not 
noted to have complained of knee pain or trouble.  Additionally, 
the Veteran's musculoskeletal system and lower extremities were 
noted to be clinically normal upon examination.

At his May 2010 Board hearing, the Veteran reported that he first 
experienced knee pain when in service and that he had continued 
to have knee pain since his separation from active service.  The 
Veteran reported that his knee pain had gotten progressively 
worse since his separation.  The Veteran also reported that he 
sought treatment in 1993 or 1994 at the VA Medical Center.  There 
is no record of this treatment in the claims file; however, the 
Veteran reported that he had been told at that time that he would 
require a total left knee replacement because he had arthritis in 
his left knee.

The Veteran is competent to state when he first began to 
experience knee pain and to state that the symptoms have 
continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board has found the Veteran to be credible.

A review of the Veteran's post-service medical records show that 
he has received treatment for his left knee from a private 
physician, Dr. Z.W., since May 2003.  A May 2003 treatment note 
shows that the Veteran was diagnosed with left knee pain 
secondary to osteoarthritis.  The May 2003 treatment note 
indicates that the Veteran reported his prior treatment at the VA 
Medical Center to Dr. Z.W., as it was noted that the Veteran was 
previously treated in 1994 at VA.

In December 2006, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported that he had first injured his 
left knee while on active duty and that he had experienced left 
knee problems since his separation.  X-rays taken of the 
Veteran's left knee at that time revealed severe degenerative 
changes in his left knee.  The examiner was asked to provide an 
opinion regarding the etiology of the Veteran's left knee 
disability.  The examiner reported that she could not relate the 
Veteran's left knee disability to his active service without 
resorting to mere speculation.  In this regard, she noted that 
the Veteran's separation examination was silent for knee 
problems; that there were no medical records documenting 
treatment for a left knee disability between 1963 and 2003; and 
that she was unable to know of any possible intercurrent knee 
injuries. 

The Board finds that this examination report is of no probative 
value when considering the Veteran's claim.  In this regard, the 
Board notes that the examiner completely failed to account for 
the Veteran's subjective complaints and the lay statements of 
continuity of symptomatology.  Also, while there was no mention 
of knee problems at separation, the Veteran clearly had 
complaints of knee problems during service and these complaints 
were not discussed by the examiner.  Additionally, the examiner's 
statement that she could not resolve the issue of whether the 
Veteran's left knee disability was related to service is a non-
opinion and as such cannot be used as the basis of a denial of 
benefits. 

Also of record is an April 2007 statement from another of the 
Veteran's private physicians, Dr. R.B.  In this statement, Dr. 
R.B. reported that it was unclear to him whether the Veteran's 
left knee disability would be considered service-connected from a 
VA standpoint.  He reported that the Veteran first started having 
knee pain in service, had injections in his knee during service, 
and that his knee had gotten progressively worse over the years.  
Dr. R.B. stated that since the Veteran's right knee functioned 
well and seemed unimpaired, it was possible that the Veteran's 
current left knee disability was related to his active service.

Generally, opinions expressed in speculative language do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  However, the Board notes 
that Dr. R.B. provided a sufficient rationale for his opinion 
that it was "possible" that the Veteran's left knee disability 
was related to his active service, in that he reported that the 
Veteran's right knee functioned well and seemed unimpaired.  
Therefore, the Board finds that this opinion competently links 
the Veteran's left knee disability to his active service.

As the December 2006 VA opinion is not probative and the 
Veteran's private physician has competently linked the Veteran's 
left knee disability to his active service, the Board finds that 
the preponderance of the evidence is in favor of the claim.  
Accordingly, entitlement to service connection for osteoarthritis 
of the left knee is warranted.


ORDER

Entitlement to service connection for left knee osteoarthritis is 
granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


